IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 68571-6-1
                     Respondent,                                                      S     ooo

                                                  DIVISION ONE
                                                                                      *—•    CD
                                                                                            O-

                                                  UNPUBLISHED OPINION                  I
                                                                                      oo
GUY ADAM ROOK,
                                                                                      2?
                     Appellant.                   FILED:     JUL " 8 2013             o     o




       Per Curiam - Guy Rook appeals the order of restitution entered following

his conviction for vehicular assault. He contends his counsel was ineffective for

not contesting the restitution amount and challenges the sufficiency of the

evidence supporting various items of restitution. The State concedes that the

restitution amount included a double billing for an emergency room visit and that

defense counsel was ineffective for failing to contest the restitution amount. We

accept the State's concession.

       With regard to Rook's sufficiency arguments concerning other items of

restitution, the State correctly points out that the superior court did not hold an

evidentiary hearing because defense counsel did not dispute restitution. In these

circumstances, the State contends, and we agree, that the matter should be

remanded for a restitution hearing at which Rook is represented by new counsel

and the State has an opportunity to present evidence on any disputed matters.

See State v. Saunders, 120 Wn.App. 800, 825, 86 P.3d 232 (2004) (where

counsel was ineffective at sentencing for failing to argue same criminal conduct,

court remanded for resentencing with new counsel); State v. Mendoza, 165

Wn.2d 913, 930, 205 P.3d 113 (2009) (when there was no objection to criminal
history at sentencing and history was challenged on appeal, proper remedy was

to remand for evidentiary hearing at which State could present evidence).

       We accept the concession of error and remand for proceedings consistent

with this opinion.

                              For the court:


                                                 1



                                                 4~/./